

114 SRES 503 RS: Recognizing June 20, 2016, as “World Refugee Day”.
U.S. Senate
2016-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIICalendar No. 539114th CONGRESS2d SessionS. RES. 503IN THE SENATE OF THE UNITED STATESJune 20, 2016Mr. Cardin (for himself, Mr. Murphy, Mr. Menendez, Ms. Klobuchar, Mr. Durbin, Mr. Coons, Mrs. Murray, Ms. Stabenow, Mr. Wyden, Ms. Baldwin, Mr. Markey, Mr. Booker, Mr. Brown, Mr. Reed, Mr. Peters, Mr. Blumenthal, Mr. Kaine, Mr. Whitehouse, Mr. Carper, Mr. Rubio, Mrs. Boxer, and Mr. Merkley) submitted the following resolution; which was referred to the Committee on Foreign RelationsJune 28, 2016Reported by Mr. Corker, without amendmentRESOLUTIONRecognizing June 20, 2016, as World Refugee Day.
	
 Whereas World Refugee Day is a global day to acknowledge the courage, strength, and determination of women, men, and children who are forced to flee their homes due to conflict, violence, and persecution;
 Whereas according to the United Nations High Commissioner for Refugees (referred to in this preamble as UNHCR)—
 (1)there are more than 65,300,000 displaced people worldwide, the highest levels ever recorded, including almost 21,300,000 refugees, 40,800,000 internally displaced people, and 3,200,000 people seeking asylum;
 (2)children account for 51 percent of the refugee population in the world, millions of whom are unable to access basic services including education;
 (3)nearly 4,800,000 refugees have fled Syria since the start of the Syrian conflict and more than 6,600,000 people are internally displaced within Syria;
 (4)since January 2014, more than 3,300,000 Iraqis fleeing violence have been internally displaced, and 277,000 refugees have fled to neighboring countries;
 (5)ongoing conflict, violence, and persecution have resulted in the displacement of millions across South Sudan, Ukraine, Colombia, and the Central African Republic;
 (6)since April 2015, sporadic outbursts of violence in Burundi have prompted more than 265,000 Burundians to flee to the neighboring countries of Rwanda, Tanzania, Uganda, and the Democratic Republic of the Congo;
 (7)violent insurgent attacks in Nigeria have forced 220,000 people to flee to the neighboring countries of Cameroon, Chad, and Niger, and have internally displaced nearly 2,200,000 people;
 (8)between January and June of 2016, more than 206,000 refugees and migrants have crossed the Mediterranean Sea attempting to reach Europe and at least 2,800 women, men, and children have died during such crossings or are missing after such attempts; and
 (9)approximately 95,000 women, men, and children, including many persecuted Rohingya refugees from Burma, have departed on the boats of smugglers in the Bay of Bengal since 2014, more than 1,100 of whom have died at sea;
 Whereas refugees who are women and girls are often at a greater risk of sexual violence and exploitation, forced or early marriage, human trafficking, and other forms of gender-based violence;
 Whereas the United States is the largest donor to UNHCR and provides critical resources and support to international and nongovernmental organizations working with refugees around the world; and
 Whereas since 1975, the United States has welcomed more than 3,000,000 refugees who are resettled in communities across the country: Now, therefore, be it
	
 That the Senate— (1)reaffirms the commitment of the United States to promote the safety, health, and well-being of the millions of refugees, including the education of refugee children and displaced persons who flee war, persecution, or torture in search of peace, hope, and freedom;
 (2)calls upon the United States Government— (A)to continue its international leadership role in response to those who have been displaced, including the most vulnerable populations who may endure sexual violence, human trafficking, forced conscription, persecution, or exploitation;
 (B)to find solutions to existing conflicts and prevent new conflicts from beginning;
 (C)to provide humanitarian and development support to countries around the world that are hosting millions of refugees to alleviate social and economic strains placed on host communities; and
 (D)to encourage the international community to increase resources to address current and projected refugee crises;
 (3)commends those who have risked their lives working individually and for nongovernmental organizations and international agencies such as UNHCR who have provided life-saving assistance and helped protect those displaced by conflict around the world; and
 (4)reiterates the strong commitment of the United States to protect and assist millions of refugees and other forcibly uprooted persons worldwide, consistent with the values of the United States and with the interests of national security.June 28, 2016Reported without amendment